Exhibit 10.31

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

ADDENDUM #4 TO LEASE AGREEMENT

 

THIS ADDENDUM #4 TO LEASE AGREEMENT, dated as of September 13, 2005, is entered
into by and between CIRCLE CAPITAL LONGMONT LLC, a Delaware limited liability
company (“Landlord”) and ARRAY BIOPHARMA, INC., a Delaware corporation 
(“Tenant”).

 

Recitals:

 

A.            Landlord’s predecessor in interest and Tenant entered into a
written lease agreement, dated February 28, 2000, as amended by Addendum to
Lease Agreement #1 dated May 24, 2001 (“Addendum #1), Addendum to Lease
Agreement #2, dated February 11, 2002, and Addendum to Lease Agreement dated
November 30, 2004 (collectively, the “Lease”), pertaining to Suites A & B of the
Building located at 2620 Trade Centre Avenue which Premises consist of
approximately 43,200 rentable square feet of space (the “Premises”). (Initially
capitalized terms not otherwise defined herein have the same meaning as in the
Lease.)

 

B.            Landlord and Tenant are also parties to a lease for space in the
building located at 2600 Trade Centre Avenue (the “2600 Lease”).

 

C.            Landlord and Tenant desire to amend the Lease in the manner and
form hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, Landlord and Tenant hereby
agree as follows:

 

1.             Extension Term.  The term of the Lease is extended to expire
March 31, 2008 (the “Expiration Date”), subject to the terms of the Lease as
herein specifically amended.  Unless Tenant exercises its option (a) under
Section 10.C(2)b below to maintain the Expiration Date as March 31, 2008, then
on the first anniversary after mutual execution of this Lease, the term of the
Lease shall automatically extend to expire May 31, 2013, which date shall
thereafter be deemed the Expiration Date (the period from June 1, 2005 through
the Expiration Date is sometimes referred to as the “Extended Term.”).

 

2.             Base Rental.  Notwithstanding anything to the contrary contained
in the Lease, commencing June 1, 2005, Tenant shall pay, in the manner set forth
in the Lease, monthly Base Rental for the Premises, calculated on the basis of
the annual per square foot rate set forth below, as follows:

 

 

 

Monthly

 

Annual Per

 

Period

 

Base Rental

 

Sq. Ft. Rate

 

6/1/2005 – 5/31/2006

 

$

36,000.00

 

$

10.00

 

6/1/2006 – 5/31/2007

 

$

37,080.00

 

$

10.30

 

6/1/2007 – 5/31/2008

 

$

38,196.00

 

$

10.61

 

6/1/2008 – 5/31/2009

 

$

39,348.00

 

$

10.93

 

6/1/2009 – 5/31/2010

 

$

40,536.00

 

$

11.26

 

6/1/2010 – 5/31/2011

 

$

41,724.00

 

$

11.59

 

6/1/2011 – 5/31/2012

 

$

42,984.00

 

$

11.94

 

6/1/2012 – 5/31/2013

 

$

44,280.00

 

$

12.30

 

 

3.             Additional Rent. During the Extended Term, in addition to Base
Rent set forth above, Tenant shall pay all other amounts payable under the
Lease; provided, however, Section 4.2 of the Lease, Escalation of Base Rental,
shall not be applicable during the Extended Term.  Tenant’s payment obligations
under the Lease shall

 

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

include (without limitation) the payment of additional rent under Sections 4.3
(including a management fee), 4.4, 5, and 18.1.

 

4.             Improvement Allowances. Landlord has no obligation to improve or
remodel the Premises and Tenant accepts the Premises in their “as is” condition
on June 1, 2005 for the Extended Term.  Notwithstanding the foregoing, Landlord
agrees to make the following payments to Tenant: (i) within 30 days following
the delivery of this Addendum, mutually executed, Landlord will pay Tenant [ * ]
as a reimbursement to Tenant for existing improvements in the Premises (the
“First Allowance”); and (ii) promptly after June 1, 2010, Landlord will pay
Tenant [ * ] (the “Second Allowance”) as a reimbursement to Tenant for existing
improvements in the Premises; provided that, if Tenant exercises its option
under Section 10.C(2) below to maintain the Expiration Date as March 31, 2008,
the Second Allowance will no longer be applicable.  If there is an uncured event
of default by Tenant at the time Landlord is obligated to pay the respective
allowance, Landlord shall have the right to withhold payment of the respective
allowance until such event of default is cured.  Any amounts expended by Tenant
in excess of the allowances shall be at Tenant’s sole cost and expense.  Any
alterations and improvements to the Premises by Tenant are subject to the terms
of the Lease, including obtaining Landlord’s prior consent if required by the
terms of the Lease.

 

5.             Security. During the term of the Lease as extended, Landlord
shall hold the deposit in accordance with Section 4.6 of the Lease.

 

6.             Maintenance. Landlord agrees during the term of this Lease that
Landlord’s obligations under Section 4.3 of the Lease shall include painting and
other changes to the exterior of the Building in which the Premises are located
and maintenance and replacement of the landscaping for the Building in
accordance with the standards and a general plan for improvement of the overall
41 building development in Longmont, Colorado owned by Landlord (the “Park”), as
adopted by Landlord from time to time.

 

7.             Signage.  Tenant shall have the right to seek approval for the
maximum permitted signage under existing laws, codes, regulations and covenants
and Landlord shall use reasonable efforts to support any such application for
approval, at Tenant’s sole cost and expense, provided, however, that such
signage meets Landlord’s specifications, including any covenants or declarations
pertaining to the Building.  All costs associated with installation,
maintenance, operation, and removal will be at Tenant’s cost and expense.

 

8.             Security and Improvements.  Tenant shall have the right to seek
approval for the installation and construction of a security gate, fence,
additional building connections and conversion of buildings that are part of the
Premises for biotech research and Landlord shall use reasonable efforts to
support any such application for approval, subject to Landlord’s approval of the
form of any such improvements in accordance with Section 10 of the Lease, such
approval not to be unreasonably withheld.  All costs associated with
installation, maintenance and operation of the aforementioned capital
improvements shall be at Tenant’s sole cost and expense.  Any prior requirements
for Tenant to restore the Premises upon termination of the Lease are no longer
operative.  Tenant shall, at Landlord’s option, remove all furniture, fixtures
and equipment (“FF&E”), including but not limited to, Tenant’s air handling
systems, and any repairs associated with the removal of such FF&E and to repair
any roof penetrations or other damage due to such FF&E, upon the Expiration Date
or earlier termination of this Lease.

 

9.             Extension Option.  Any options under the Lease to extend the Term
or renew the Lease are no longer available to Tenant; provided, however,
Landlord hereby grants Tenant an option (the “Option”) to extend the term of the
Lease for three additional consecutive terms of five years each (the “Option
Terms”).  The Option Terms apply only to the Premises, and are subject to the
following terms and conditions:

 

A.            Tenant shall deliver written notice of its interest in exercising
the Option (“Tenant’s Notice”) to Landlord not less than 180 days prior to the
expiration of the then-existing Lease term.  If the Landlord does not receive
the Tenant’s Notice to exercise the Option in advance of the 180 days prior to
expiration, Landlord will give final notice to Tenant of expiration of the
Option, and Tenant shall have 15 days from the final notice to provide Tenant’s
Notice.  Not later than thirty (30) days after receiving Tenant’s Notice,
Landlord will notify Tenant

 

2

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

of the Base Rental applicable during the Option Term in accordance with
subparagraph E below (“Landlord’s Notice”).

 

B.            Tenant has either (i) 15 days after receipt of Landlord’s Notice,
or (ii) in the event of a dispute over computation of the applicable Base Rental
during the Option Term, 15 days after the conclusion of an arbitration
proceeding as set forth in subparagraph D below, to exercise the Option by
delivering notice of exercise to Landlord.  If Tenant timely exercises the
Option, the Term will be deemed extended on the terms of this Section and the
parties will execute an amendment evidencing the extension.

 

C.            Unless Landlord is timely notified by Tenant in accordance with
subparagraphs A and B above, it will be conclusively deemed that Tenant has not
exercised the Option and the Lease will expire in accordance with its terms on
the Expiration Date.

 

D.            Tenant’s rights pursuant to this Paragraph are personal to Tenant
and may not be assigned.  Tenant’s right to exercise the Option is conditioned
on no Event of Default existing at the time of exercise or at the time of
commencement of the Option Term under this Lease or under the 2600 Lease.

 

E.             The Option granted hereunder will be upon the terms of the Lease,
except that the Base Rental during the Option Term will be [ * ] of the fair
market rate at which space in comparable flex/office buildings in Longmont as if
such space were available for leasing “as-is” without regard to improvements
performed by Tenant for a lease term paralleling the Option Term, but in no
event will the Base Rental be less than the Rent in effect immediately prior to
commencement of the Option Term.  If the Parties do not agree upon the Base
Rental for the Option Term, then such matters in issue shall be determined by
binding arbitration conducted in Boulder in accordance with the commercial
arbitration rules of the American Arbitration Association.  Such arbitration
shall be conducted as a “baseball” style arbitration, so that the only decision
of the arbitration shall be to adopt the proposed Base Rental of either Landlord
or Tenant.  The arbitration shall be held before a single arbitrator, who shall
be an independent expert in the Colorado commercial real estate industry
mutually acceptable to the Parties.  If the Parties are unable to agree on an
arbitrator, the arbitrator shall be an independent expert as described in the
preceding sentence selected by the chief executive of the Denver office of the
American Arbitration Association.  The decision rendered by the arbitrator shall
be written, final and non-appealable and may be entered in any court of
competent jurisdiction.  The costs of any arbitration, including administrative
fees and fees of the arbitrators, shall be shared equally by the Parties, unless
otherwise determined by the arbitrator.  Each Party shall bear the cost of its
own attorneys’ and expert fees; provided that the arbitrator may in his
discretion award to the prevailing Party the costs and expenses incurred by the
prevailing Party in connection with the arbitration proceeding.  THE PARTIES AND
ARBITRATOR SHALL USE ALL DILIGENT EFFORTS TO COMPLETE ANY ARBITRATION OF A CLAIM
OR DISPUTE DESCRIBED IN THIS SECTION 8(E) WITHIN THIRTY (30) DAYS OF APPOINTMENT
OF THE ARBITRATOR.

 

F.             After exercise, or failure to exercise the Option, Tenant shall
have no further rights to extend the Term.

 

10.           Expansion Option.  Landlord hereby grants to Tenant an option to
lease additional space (the “Expansion Option”) in the buildings located at
[ * ] (the “Option Space”), which collectively comprise a total of 82,296
rentable square feet, on the following basis:

 

A.            Tenant shall give written notice to Landlord of its election to
exercise the Expansion Option (“Tenant’s Expansion Notice”) on or before the
[ * ] day after mutual execution of this Lease.  If Tenant does not timely give
notice to Landlord it will be conclusively presumed Tenant waives its right to
exercise the Expansion Option and Tenant shall have no further rights to the
Option Space under this Expansion Option and this Expansion Option shall
thereupon automatically be of no further force and effect.

 

B.            Tenant’s Expansion Notice shall identify the portion of the Option
Space to be leased subject to the following requirements: (i) Tenant must lease
the entirety of the rentable area in a respective building;

 

3

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

and (ii) Tenant must identify the space in the order of the buildings listed
above (i.e. any election must include [ * ] first, then [ * ], and last [ * ]).

 

C.            Tenant acknowledges that portions of the Option Space are subject
to leases with third parties and may continue to be subject to the rights of
such third parties at the time of delivery of Tenant’s Expansion Notice. 
Following receipt of Tenant’s Expansion Notice, Landlord shall use commercially
reasonable efforts to reach terms for relocation of tenants having rights to the
Option Space, as is necessary to permit Landlord to lease such space to Tenant;
for purposes of this provision, Landlord’s efforts shall be deemed commercially
reasonable if Landlord offers terms consistent with the current terms approved
by Landlord’s lender and investors for leasing of such relocation space at the
time as reflected in the current leasing proforma or leasing guidelines for such
property, as dated                      , plus an amount attributable to moving
costs, lost time or other such costs reasonably requested by tenants (without
being obligated to fund such costs in excess of the amount attributable to such
costs that will be secured by the Letter of Credit applicable to such relocated
tenant under Section 10.D(4) below).  Not later than [ * ] following receipt of
Tenant’s Expansion Notice, Landlord shall inform Tenant in writing as to which
of the Option Space buildings, in accordance with Tenant’s Expansion Notice, can
be made available for lease by Tenant.  The Option Space so identified shall
hereinafter be referred to as the “Expansion Premises.”

 

(1)           If the Expansion Premises include all of the space identified in
Tenant’s Expansion Notice, then the Expansion Option shall be deemed exercised
with respect to the Expansion Premises.

 

(2)           If the Expansion Premises do not include all of the space
identified in Tenant’s Expansion Notice, then not later than 150 days following
receipt of Landlord’s identification of the Expansion Premises, Tenant shall
give written notice to Landlord either (i) of its election to exercise the
Expansion Option for the premises identified as the Expansion Premises, (ii) of
its intention to exercise the Expansion Option with respect to different
buildings within the Option Space by submitting a new Tenant’s Expansion Notice,
or (iii) that it declines to exercise the Expansion Option with respect to any
of the Option Space.

 

a.             In the event Tenant provides notice (ii) in subparagraph
(2) above, Tenant shall have the one-time option to purchase any building
identified in Tenant’s Expansion Notice that is not included in the Expansion
Premises upon the terms and conditions as specified under Section 12 below. 
These terms and conditions are to include, but not be limited to, the identified
time frames and pricing as specified under Section 12.B.  Tenant’s exercise of
the purchase option set forth in this subparagraph shall be separate, and in
addition to, the purchase option described in Section 12 below.

 

b.             In the event Tenant provides notice (iii) in subparagraph
(2) above, Tenant shall have (a) the right to maintain the Expiration Date of
the Lease and the 2600 Lease at March 31, 2008, and (b) during the term of the
Lease, the option to terminate the Lease, and all obligations as set forth
thereunder, by providing Landlord with one hundred eighty (180) days written
notice to terminate.  If Tenant exercises option (b) under this
Section 10.C(2)b, Tenant shall reimburse Landlord the unamortized First
Allowance and the commission paid by Landlord to Tenant’s Broker (as set forth
on Exhibit B), determined by amortizing such costs on a straight-line basis over
the Extended Term.

 

(3)           Except as otherwise set forth in this Addendum, including the
right of refusal set forth in Section 11, Tenant shall have no further rights
with respect to Option Space buildings that are not included in Tenant’s
Expansion Notice or which Landlord confirms are not available, as provided in
this subsection.

 

D.            Upon Tenant’s timely exercise of the Expansion Option, the
Expansion Premises shall be deemed leased and Landlord and Tenant shall enter
into a separate lease for each building in which the Expansion Premises are
located, evidencing such leasing on the terms and conditions of this Lease,
except as follows:

 

(1)           The term of the lease or leases shall be for a period of 65 whole
calendar months commencing on January 1, 2008.

 

4

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

(2)           Upon commencement, Tenant’s Base Rental on the Expansion Premises
shall be in the amount of [ * ] per rentable square foot, payable monthly in
accordance with the Lease, and commencing on the first anniversary date of each
lease, and annually thereafter, the Base Rental payable by Tenant shall be
increased by [ * ].

 

(3)           Landlord shall provide an improvements allowance of [ * ] per
rentable square foot of the Expansion Premises payable upon Landlord’s written
receipt of evidence indicating that such tenant improvements have been made to
the Expansion Premises by Tenant.  Any portion of the improvements allowance not
used within 12 months after the commencement date of the respective lease shall
be forfeited.  All improvements shall be subject to Landlord’s prior approval as
set forth in the Lease.

 

(4)           Not more than thirty days following Landlord’s notice to Tenant
identifying actual costs incurred by Landlord associated with the relocation of
existing tenants within the Expansion Premises, Tenant shall deliver to Landlord
a clean, unconditional, irrevocable letter of credit from a lending institution
reasonably acceptable to Landlord in the form attached hereto as Exhibit A or
other form approved by Landlord (the “Letter of Credit”) in an amount not to
exceed [ * ] to be made available as financial assurance for the performance of
Tenant’s obligations under the respective lease on the following terms and
conditions:

 

(a)           The Letter of Credit, or a renewal or substitute therefor approved
by Landlord, shall be kept in effect until Tenant takes occupancy of the
Expansion Premises and commences paying Base Rent in accordance with the terms
of each respective lease (the “LC Termination Date”).  The Letter of Credit
shall be in an amount equal to Landlord’s actual expenditures for relocating the
current tenants of the Expansion Premises with respect to the applicable
Expansion Space.  If the Letter of Credit would otherwise expire prior to the LC
Termination Date, Tenant shall deliver to Landlord an extension or renewal of
the Letter of Credit, or a substitute Letter of Credit in the same form as
Exhibit A or other form approved by Landlord, no later than 30 days prior to the
expiration date of such Letter of Credit, from a lending institution subject to
Landlord’s approval; such extension, renewal or substitute Letter of Credit
shall be effective no later than 10 days prior to the expiration of, and in an
amount equivalent to, the existing Letter of Credit.  If an event of default (as
defined in the default section of the applicable lease), Landlord may present
the Letter of Credit (or the renewal, extension or substitute) for payment one
or more times up to the entire amount of the Letter of Credit, with amounts
received to be held and applied by Landlord in accordance with subparagraph B
below.  If Tenant fails to timely provide Landlord with an extension, renewal or
substitute Letter of Credit, as required hereunder, such failure shall
automatically and without notice be deemed an Event of Default under the Lease
and Landlord shall have a right to present the Letter of Credit in accordance
with the foregoing provision.  If the Letter of Credit has not been presented
for payment on or before the LC Termination Date, Landlord shall return the
Letter of Credit to the issuer within 30 days after the LC Termination Date.  If
Landlord transfers its interest under the Lease, Landlord shall have the right
to transfer the Letter of Credit or substitute to the transferee (and Landlord
shall pay any costs or fees charged by the issuer to permit such transfer), and
if the Letter of Credit has been transferred, Tenant shall look solely to such
transferee for the return of the Letter of Credit (or substitute).  If there is
a Mortgagee, Tenant shall execute such documents as the Mortgagee may reasonably
require to secure the Mortgagee’s interest in the letter of Credit and proceeds,
subject to this Section. Landlord shall give written notice to Tenant of
transfer of Landlord’s interest resulting in transfer of the Letter of Credit.  
Landlord shall deliver the then-current effective Letter of Credit to the issuer
marked for cancellation upon receipt of any conforming renewal or substitute
Letter of Credit provided in accordance with this Section and cooperate with the
issuing bank to effect the release of such then-current effective Letter of
Credit as soon as the renewal or substitute Letter of Credit is in effect
pursuant to its terms.  Landlord agrees to pay all fees charged by the lending
institution issuing the Letter of Credit (or any reduction, renewal, extension,
or substitute therefor).

 

5

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

(b)          If an event of default occurs or the respective lease is
terminated, Landlord may use, apply or retain all or any portion of the amounts
received under the Letter of Credit, if any, for the payment of any rent or
other charge in default or for the payment of any other sum to which Landlord
may become obligated by reason of Tenant’s event of default, or to compensate
Landlord for any loss or damage which Landlord may suffer thereby in accordance
with the Tenant default provisions of the respective lease.   Neither the Letter
of Credit nor the amounts received under the Letter of Credit shall be deemed a
security deposit under the respective lease.

 

E.             Landlord shall make the Expansion Premises freely and exclusively
available to Tenant on or before April 1, 2007 for purposes of Tenant completing
alterations.  Landlord acknowledges that Tenant may alter the Expansion Premises
to accommodate biology and pharmacology activities, and Landlord does not object
to alteration of the Expansion Premises to accommodate such activities.  During
the period from the date Landlord makes the Expansion Premises available until
January 1, 2008, Tenant shall have a right to occupy the Premises solely for the
purposes of completing such alterations in accordance with the terms of the
Lease and such occupancy shall be subject to all terms and provisions of the
Lease except for the payment of Base Rent, additional rent and other monies.

 

F.             Unless expressly waived by Landlord, Tenant’s right to exercise
the Expansion Option is conditioned on:  no event of default existing under this
Lease or under the 2600 Lease at the time of exercise or as of date the
Expansion Premises is delivered by Landlord.

 

11.           Right of Refusal.  Landlord grants Tenant a right of refusal (the
“Right of Refusal”) to lease any Option Space not leased by Tenant as Expansion
Premises under Section 10 above (the “Right of Refusal Space”), that Landlord
desires to lease to a third party, subject to existing rights of other tenants
and Landlord’s option to extend or renew any existing leases, as hereafter
provided, on the following basis:

 

A.            Tenant has 5 business days after being notified by Landlord of
Landlord’s desire to lease the Right of Refusal Space (“Landlord’s Notice”)
within which to notify Landlord of its election to exercise its Right of Refusal
as to such space.  Tenant’s Right of Refusal is subordinate to all rights of
extension, expansion, or first offer or refusal as to the Right of Refusal Space
in favor of other tenants in the Building in place as of the date of this Lease.
The availability of space and Landlord’s desire to lease the same shall be at
all times determined in Landlord’s sole discretion.  Tenant must take all of the
Right of Refusal Space offered by Landlord (the “Offered Space”) and may not
elect to lease only a portion thereof.

 

B.            If Tenant does not timely notify Landlord, it will be conclusively
presumed that Tenant has waived its Right of Refusal to the Offered Space,
Landlord shall be free to lease the Offered Space to anyone whom it desires and
Tenant will have no further rights to the Offered Space until such time the
Offered Space shall again become available for leasing in accordance with this
Right of Refusal and Landlord desires to again re-offer such space for lease by
third parties.

 

C.            Right of Refusal Space will be offered to Tenant upon the terms
and conditions, including the rental rate, at which Landlord would offer to
lease the Offered Space to third parties in an arm’s length transaction.  Such
terms and conditions will include, among other things, lease term, tenant
improvement allowance, rent escalations and operating expense pass-throughs.
Upon exercise of the Right of Refusal, the Offered Space will be deemed leased
and Tenant will accept such space in its “as is” condition without any
remodeling or fix-up work performed by Landlord, except as may be provided in
Landlord’s Notice. After exercise of the Right of Refusal, the parties will
execute either, at Landlord’s option, an amendment to the Lease evidencing the
addition of such space or a new lease for the Offered Space.

 

D.            Tenant’s right to exercise the Right of Refusal is conditioned
on:  no Event of Default existing at the time it exercises the Right of Refusal
or on the date that Tenant’s occupancy of the Offered Space is scheduled to
commence.

 

6

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

E.             All notifications contemplated by this Paragraph, whether from
Tenant to Landlord, or from Landlord to Tenant, must be in writing and given in
the manner provided in the Lease.

 

12.           Options to Purchase.  Landlord hereby grants to Tenant the option
to purchase: (i) the Premises and the premises under the 2600 Lease
(collectively the “Initial Premises”), and (ii) at Tenant’s election, any
building representing that portion of the Option Space included within Tenant’s
initial Expansion Notice, all property represented under this option being
hereinafter collectively referred to as the “Option Property”, subject to the
following conditions:

 

A.            Tenant’s right to purchase, in addition to the Initial Premises,
only a portion of the buildings representing the portion of the Option Space
included within Tenant’s initial Expansion Notice shall be conditioned upon
Tenant electing to purchase those buildings [ * ].  By way of example, if tenant
were to lease, pursuant to their Expansion Option, the two buildings located at
[ * ], and [ * ], Tenant would be required to purchase the building located at
[ * ] in order to purchase the building at [ * ].  However, notwithstanding the
foregoing and as a continuation to this example, Tenant would not be required to
purchase the building at [ * ].

 

B.            Tenant shall have three options to purchase in accordance with the
following schedule:

 

(1)           At a purchase price of [ * ] per rentable square foot (“Purchase
Option 1”) by written notice to Landlord given not later than March 31, 2007. 
Closing shall occur on a date mutually agreed to by Landlord and Tenant within
60 days following delivery of Tenant’s notice.

 

(2)           At a purchase price of [ * ] per rentable square foot with a
Closing on or before July 1, 2007 (“Purchase Option 2”) by written notice to
Landlord given not later than April 1, 2007.

 

(3)           At a purchase price of [ * ] per rentable square foot with a
Closing on or before July 1, 2008 (“Purchase Option 3”) by written notice to
Landlord given not later than April 1, 2008.

 

C.           Upon exercise by Tenant of a purchase option, the following
provisions shall govern the closing and transfer of the respective properties
(the properties as to which the respective purchase option is exercised are
hereinafter referred to as the “Option Property”):

 

(1)         The closing and transfer (the “Closing”) shall be conducted through
an escrow with First American Title Insurance Company (or its successor or
another title company designated by Landlord) (“Escrow Agent”) on the applicable
date of Closing as provided in subsection C above (“Closing Date”).  Tenant
shall deliver the applicable purchase price (subject to applicable prorations)
to Escrow Agent, in escrow, on the Closing Date, along with all other documents
reasonably required by Escrow Agent. Landlord shall deliver at Closing a special
warranty deed conveying fee simple title to the Option Property free and clear
of all liens and encumbrances, except deeds of trust which Landlord will pay off
at the time of Closing and except (i) a pro rata share of real property taxes
and assessments for the calendar year of the Closing and subsequent years;
(ii) any taxes, assessments, fees or charges by reason of the inclusion of the
Option Property in any statutory district of record; (iii) covenants, as amended
and supplemented, of record; (iv) utility, landscape and drainage easements of
record; (v) any covenants contained in the applicable subdivision plat;
(vi) applicable zoning and building code laws and regulations;  (vii) liens and
encumbrances created by, through or under Tenant; (viii) all matters that would
be disclosed by a survey of the Option Property; and (viii) the lease with
Tenant for the applicable building.

 

(2)         At Closing the following shall govern prorations and expenses:
(i) Landlord shall have the right to receive the base rent, as adjusted, and all
amounts of additional rent attributable to the period prior to the Closing Date
and Landlord shall have no obligations arising thereafter under the respective
leases (including, without limitation, the obligation to pay allowances
otherwise required to be paid under the Lease, the 2600 Lease, or any lease
covering the Expansion Premises); (ii) Landlord shall provide Tenant with
Landlord’s most recent survey of the Option Property (if any) and Tenant shall
pay for fifty percent (50%) of all costs of any survey

 

7

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

and any updates desired by Tenant in conjunction with such purchase, as well as
all recording fees that may be applicable to such transfer, (iii) a title
commitment shall be issued by Escrow Agent, committing the Escrow Agent to
insure title under a then-current standard owner’s title insurance policy and
Tenant shall pay fifty percent (50%) of the costs of the owner’s policy of title
insurance and shall cause the Escrow Agent to issue the title policy promptly
after Closing; (iv) Landlord and Tenant shall each pay one half of an title
company closing fee and each party shall pay its respective share of other
closing costs and all other items required to be paid at Closing, except as
otherwise provided herein.

 

(3)         Landlord and Tenant shall each have the right of specific
performance and additional actual damages in the event of a default by the other
in the fail to timely close under the provisions of this Section 12.  In no
event shall Landlord or Tenant have a right to terminate the respective lease as
a result of such default.

 

(4)         At Closing Tenant will pay Landlord, in addition to the purchase
price specified above, an additional amount equal to the unamortized component
of any tenant improvements or lease commission costs incurred by Landlord for
leasing the respective Option Property under each respective lease, determined
by amortizing such costs on a straight-line basis beginning upon mutual
execution of this Addendum with respect to the Initial Premises and beginning
with the date that Tenant commences to pay base rent under the respective lease
for any other buildings. In addition to the foregoing, a t Closing Purchaser
shall receive a credit equal to 3% of the applicable purchase price.  This
credit representing the co-operative broker’s commission that Landlord would
have otherwise have been obligated to pay to a purchaser’s broker in connection
with such purchase (it being understood that Landlord shall have no obligation
to pay a commission to a broker representing Tenant in such purchase
transaction).

 

(5)         It shall be a condition for the benefit of Landlord that there have
been no material events of default which have not been remedied by Tenant at the
time of Tenant’s notice to Landlord as provided in subparagraphs A, B or C
above, as applicable, and at the Closing Date.

 

(6)         Except for the warranties of title set forth in the special warranty
deed, the sale of the Option Property to Tenant shall be on an “as is” basis, it
being understood that Tenant will have had an opportunity to investigate the
Option Property and all matters relevant to its acquisition, development, usage,
operation or marketability, including (without limitation) environmental
assessments of the Option Property, at Tenant’s sole expense, including but not
limited to, the collection and analysis of soils, surface water and groundwater
samples.  At Closing Purchaser, Tenant, as purchaser, for itself and, on behalf
of its officers, directors, shareholders, employees, heirs, successors, assigns,
parents, subsidiaries, affiliates, and agents representatives (hereinafter
referred to as “Releasing Parties”) unconditionally releases Landlord, its
officers, directors, shareholders, employees, heirs, successors, assigns,
parents, subsidiaries, affiliates, agents, and representatives from and against
any and all liability to the Releasing Parties, both known and unknown, past,
present and future, for any damages, costs, expenses or other liability to the
Releasing Parties arising out of any violation of environmental requirements,
environmental laws or governmental regulations, or the presence of regulated
substances, hazardous materials or hazardous substances on, under, about or
migrating to or from the Property, whether occurring before, during or after
Tenant’s acquisition of the Option Property (the “Condition of the Property”). 
This release shall survive the Closing and remain in effect indefinitely. 
Tenant, as purchaser, shall indemnify, defend with counsel reasonably acceptable
to Landlord, and hold Landlord harmless from any and all claims of any kind or
nature (including, without limitation, diminution in value), demands,
liabilities, liens, losses, damages, costs and expenses (including, without
limitation, fines, forfeitures, attorneys’ fees, disbursements and court and/or
administrative costs) asserted against Landlord or the Option Property arising
out of or resulting from the Condition of the Property.

 

D.            Any option to purchase provided in this Paragraph is personal to
Tenant and is not assignable or transferable except to an affiliate of Tenant
that is assigned all of Tenant’s interests under the Lease and all of the leases
applicable to the Option Property, or at Closing to an entity which intends to
obtain title of the Option Property to permit Tenant’s long term leasing and/or
renovation of the Option Property.

 

8

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

E.             Tenant shall have an option to exercise the Option to Purchase
only one time during the Term of the Lease and upon Tenant’s exercise of any
Purchase Options to any of the Option Property, Tenant shall have no further
rights to any remaining Purchase Options and such remaining Purchase Options
shall be deemed void and of no force and effect.  If Tenant fails to timely
exercise a Purchase Option, it will be conclusively deemed that Tenant has
waived the Purchase Option.

 

F.             If Landlord transfers its interest under this Lease, the 2600
Lease or any lease with respect to Expansion Premises to separate landlords,
each successor landlord will be bound by the terms of this Purchase Option as to
the respective property under the respective lease.

 

13.           Additional Extension.  To the extent that the applicable purchase
option granted in accordance with Section 12 hereof has not been exercised by
March 31, 2007, April 1, 2007, or April 1, 2008, respectively, the term of this
Lease for the Premises and the terms of the 2600 Lease and any leases for
Expansion Premises shall be automatically extended for one additional year (so
that the scheduled expiration date shall be extended for one additional year on
each of such dates) upon the terms of the respective lease, except that (i) the
base rental during each respective one year extension term will be equal to the
base rental being paid immediately prior thereto increased by an amount equal to
[ * ] of the base rental in effect for the previous year, and (ii) Landlord
shall fund an additional improvements allowance to the Expansion Premises for
each additional one year extension equal to [ * ] per rentable square foot of
the Expansion Premises as reimbursement for previous tenant improvements to the
Expansion Premises.

 

14.           Cross Default.  An event of default by Tenant under this Lease
shall be deemed an event of default under the 2600 Lease and any lease for the
Expansion Premises; and an event of default by Tenant under the 2600 Lease or
under any lease for the Expansion Premises shall be deemed is an event of
default under this Lease.

 

15.           Broker Indemnity.  Tenant hereby represents and warrants to
Landlord that it has not engaged any broker in connection with the negotiation
and/or execution of this Addendum except CRESA Partners (“Tenant’s Broker”) and
Circle Capital Property Management, who represented Landlord.  Tenant has no
knowledge of any other broker’s involvement in this transaction.  Tenant will
indemnify Landlord against any claim or expense (including, without limitation,
attorneys’ fees) paid or incurred by Landlord as a result of any claim for
commissions or fees by any broker, finder, or agent, other than Tenant’s Broker,
whether or not meritorious, employed by Tenant or claiming by, through or under
Tenant.  Tenant acknowledges that Landlord is not liable for any representations
by Tenant’s Broker regarding the Premises, the Building, the Expansion Premises,
the Park or this Addendum.

 

16.           Non-Disclosure.  The terms of the Lease, including this Addendum,
are intended to be confidential and neither Tenant, Landlord, nor their
respective agents or employees will disclose the material terms and provisions
of the Lease without the written consent of Landlord.  Each party acknowledges
that disclosure of such terms may materially adversely affect the other party
and that the non-disclosing party may not have an adequate remedy at law,
specifically with regard to Landlord’s ability to negotiate with third parties
as may be necessary under Section 10 of this Addendum. This provision shall not
restrict Tenant from disclosing such terms and provisions to its attorneys,
accountants, lenders or any proposed purchaser or lender or as otherwise
required in performing its obligations under the Lease or enforcing the terms
and provisions of the Lease, or as required by law (e.g., in SEC filings).

 

17.           Conflicts. If there is any conflict between the terms of this
Addendum and the terms of the Lease, the terms of this Addendum shall govern. 
The Lease as hereby amended is in full force and effect, is hereby ratified and
affirmed by the parties, and is binding upon the parties in accordance with its
terms.

 

18.           Time of Essence.  Time is of the essence herein.

 

9

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

IN WITNESS WHEREOF, the parties have executed this Addendum as of the day and
year first above written and is effective upon delivery of a fully executed copy
to Tenant.

 

LANDLORD:

CIRCLE CAPITAL LONGMONT LLC

 

 

 

 

By:

Circle Capital Property Management LLC, Authorized Agent

 

 

 

 

 

By

 

 

 

 

Terry Fitzpatrick, Manager

 

 

 

 

 

 

TENANT:

ARRAY BIOPHARMA, INC., a Delaware corporation

 

 

 

 

By

 

 

 

Title

 

 

 

10

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

EXHIBIT A

 

FORM OF LETTER OF CREDIT

 

          , 200  

 

CIRCLE CAPITAL LONGMONT LLC

 

4600 South Ulster Street, Suite 590

 

Denver, CO  80237

 

RE:  Letter of Credit No.               

 

Gentlemen:

 

We hereby issue in your favor, at the request and for the account of ARRAY
BIOPHARMA, INC., a Delaware corporation, our irrevocable Letter of Credit in the
amount of $                        which is available against presentation of
your sight draft. The draft must be accompanied by:

 

1.             This Letter of Credit No.                       ; and

 

2.             A notarized certification signed as [“Authorized Signatory”] on
behalf of ARRAY BIOPHARMA, INC., a Delaware corporation, as
                      , or an officer (or partner, if such entity is a
partnership or member if a limited liability company) of its transferee or
assignee, stating essentially as follows:

 

“The undersigned Beneficiary is the owner of the property described in the
Office Lease dated                        by and between CIRCLE CAPITAL LONGMONT
LLC, a Delaware limited liability company, as Landlord, and ARRAY BIOPHARMA,
INC., a Delaware corporation, as Tenant (the “Lease”).  The amount requested by
the draft accompanying this statement is the amount to which Beneficiary is
entitled under the terms of the Lease as a result of an event of default under
the Lease and Beneficiary requests payment of the enclosed draft under the
enclosed Letter of Credit.”

 

This Letter of Credit shall be subject to the Special Conditions set forth on
Exhibit 1, such exhibit being considered a part hereof and incorporated herein
by reference.

 

We hereby agree that all drafts drawn under and in compliance with the terms of
this credit shall meet with honor upon presentation and delivery of documents on
or before 5:00 p.m., Denver time,
                 [DATE]                      (the “Expiry Date”), as specified
to the drawee. This Letter of Credit may be presented one or more times; partial
drawings are allowed. It is a condition of this Letter of Credit that the Expiry
Date shall be automatically extended for periods of at least one year from the
initial Expiry Date and each future Expiry Date unless, at least 60 days prior
to the relevant expiration date, we notify you, by certified mail, return
receipt requested, that we elect not to extend this Letter of Credit for any
additional period.

 

[BANK]

 

By:

 

 

Title:

 

 

 

11

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

EXHIBIT 1

 

To Letter of Credit No.                       

 

The Letter of Credit shall be governed by the following Special Conditions:

 

1.             This Letter of Credit is subject to the International Standby
Practices 1998, International Chamber of Commerce Publication No. 590.

 

2.             Issuer agrees that it may not defer honor beyond the close of the
first banking day after presentment of a sight draft drawn hereunder and
accompanying documents.

 

3.             This Letter of Credit shall be transferable and assignable,
without charge, to any person or entity who is the successor or assignee of
Beneficiary’s interest under the Lease entered into on or about
                      , between CIRCLE CAPITAL LONGMONT LLC, a Delaware limited
liability company, and ARRAY BIOPHARMA, INC., a Delaware corporation.   Such
transfer shall be accomplished by providing
                      [BANK]                       with the appropriate transfer
form and the original letter of credit for endorsement; provided, however, that
such transfer shall not be subject to the approval of
                      [BANK]                      .

 

12

--------------------------------------------------------------------------------


 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

EXHIBIT B

 

FIRST ALLOWANCE AND TENANT’S BROKER COMMISSION

 

First Allowance = [ * ]

CRESA Lease Commission = [ * ]

 

13

--------------------------------------------------------------------------------